                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Lawrence McCullough, Jr.,                     )           Civil Action No. 5:19-cv-639-RMG
                                              )
                       Petitioner,            )
                                              )
        v.                                    )                ORDER AND OPINION
                                              )
Bureau of Prisons,                            )
                                              )
                       Respondent.            )
~~~~~~~~~~~~~~-                               )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 18) recommending that Respondent's Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2241 be dismissed without prejudice. For the reasons set forth below, the Court adopts

the R & R as the order of the Court and the Petition is dismissed without prejudice.

I.     Background

       Petitioner Lawrence McCullough, Jr. is currently incarcerated at the Federal Correctional

Institution Williamsburg in Salters, South Carolina. (Dkt. No. 11 at 1.) Petitioner is currently

serving a sentence of 187 months imposed in the United States District Court for the Southern

District of Georgia. (See Southern District of Georgia, Case No. 6:09-cr-048-LGW, Dkt. No.

1142.) The date of original judgment was November 23, 2010. (Id.)

       Petitioner now files this § 2241 Petition arguing that the Bureau of Prison ("BOP") is

delaying implementation of the recently-passed First Step Act's new good time credit provisions,

which he alleges violates the Constitution and rules of statutory construction. (Dkt. No. 11 at 6.)

Petitioner argues that the First Step Act now provides inmates who show "exemplary compliance

with institutional rules" 54 days of good time credit rather than the previously awarded 4 7 days of




                                                     1
credit. (Id. at 7.) Petitioner alleges the BOP has continued to provide only 47 days of credit, and

seeks an order compelling the BOP to provide 54 days of credit immediately. (Id. at 8.)

        The Magistrate Judge recommended that the Petition be dismissed without prejudice since

Petitioner failed to exhaust his administrative remedies. (Dkt. 18 at 3.) Petitioner filed objections

to the R & R, arguing that his failure to exhaust the administrative remedies should be excused

and reiterating the arguments in his Petition. (Dkt. No. 22.)

II.     Legal Standard

        A.     Pro Se Pleadings

        This Court liberally construes complaints filed by prose litigants to allow the development

of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404

U.S. 519 (1972). The requirement ofliberal construction does not mean that the Court can ignore

a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the

Court assume the existence of a genuine issue of material fact where none exists. See Weller v.

Dep 't of Social Services, 901F.2d387 (4th Cir. 1990).

       B.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1 ). This

Court is charged with making a de nova determination of those portions of the R & R to which

specific objection is made. Fed. R. Civ. P. 72(b)(2). Where the plaintiff fails to file any specific

objections, "a district court need not conduct a de nova review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation."



                                                     2
Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal

quotation omitted). Petitioner filed objections, and the R & R is therefore reviewed de nova.

III.    Discussion

        While § 2241 does not contain a statutory exhaustion requirement, it is well settled that a

prisoner "must exhaust their administrative remedies prior to filing a§ 2241 petition." McClung

v. Shearin, 90 F. App'x 444, 445 (4th Cir. 2004). See also Timms v. Johns, 627 F.3d 525, 531 (4th

Cir. 2010) (requiring exhaustion for§ 2241 petition); Taylor v. Warden, Satellite Prison Camp at

Edgefield, S.C., No. 2:16-CV-01826-RBH, 2017 WL 359497, (D.S.C. Jan. 25, 2017). In this

context, the Petitioner must therefore exhaust administrative remedies provided within the BOP.

Henderson v. Warden, Edgefield Satellite Prison Camp, No. CIVA 209CV01599-RBH, 2009 WL

3317149, at *2 (D.S.C. Oct. 14, 2009) ("It is well settled that a federal prisoner is required to

exhaust his administrative remedies within the BOP before filing an action pursuant to§ 2241.").

       Petitioner does not dispute that he failed to exhaust his administrative remedies. (Dkt. Nos.

11 at 2; 22 at 1 - 2.) However, Petitioner argues that the Court should excuse the exhaustion

requirement. (Dkt. No. 22 at 1 - 2.) In the first instance, Petitioner is correct that the First Step

Act includes a provision mandating that good time credits are now calculated as "up to 54 days for

each year of the prisoner's sentence imposed by the court." FIRST STEP ACT OF 2018, PL 115-

391, December 21, 2018, 132 Stat 5194; 18 U.S.C.A. § 3624. However, while the First Step Act

contains this new provision, Petitioner has not shown that his failure to exhaust should be excused.

       For petitioners seeking habeas relief, the exhaustion requirement may be excused under

certain circumstances, such as by showing futility. See Chestnut v. Mosley, No. CV 1:18-747-

RBH-SVH, 2018 WL 2091387, at *2 (D.S.C. Mar. 30, 2018), report and recommendation

adopted, No. 1:18-CV-00747-RBH, 2018 WL 2087252 (D.S.C. May 4, 2018) ("A petitioner's

failure to exhaust his administrative remedies may be excused under certain circumstances, such
                                                     3
as by showing futility."). Petitioner, however, has not shown futility here. Petitioner points to a

recent decision from the District of Oregon, United States v. Walker, No. 3: 1O-cr-298-RRB-1 (D.

Or. Feb. 7, 2019), which granted habeas relief to a Petitioner and ordered that the BOP award

Petitioner good time credits using the amended provision in 18 U.S.C. § 3624(b) at the rate of 54

days of good conduct time per year. (See No. 3:10-cr-298-RRB-1, Docket Nos. 103, 107, 109,

110.) However, notably, while the court in Walker did not issue a holding on the "merits of the

legal issues," the case involved likely irreparable harm and futility as the petitioner in Walker, if

not granted immediate relief, would have remained incarcerated past his projected release date

under the First Step Act. (See No. 3:10-cr-298-RRB-1, Docket Nos. 103 at 2.) Further, the

petitioner in Walker represented that he had previously earned all available good time credits. (Id.)

       Here, the Court's disposition of this motion will not lead to Petitioner's immediate release

as he is currently serving a 187-month sentence, nor has Petitioner presented any evidence that he

would be entitled to the additional good time credits. Petitioner therefore has not shown that

exhaustion of his administrative remedies would be futile or, as may have been true in Walker, that

he would be subject to irreparable harm. Furthermore, other courts dealing with similar recently

filed petitions have dismissed petitions, noting that the provision increasing allowable good time

from 47 to 54 days takes effect "only when the Attorney General completes the 'risk and needs

assessment system' required by Section lOl(a)[,]" which is not due to be issued until July 2019.

United States v. Powell, No. 5:11-CR-75-JMH-1, 2019 WL 1521972, at *3 (E.D. Ky. Apr. 8,

2019). See Roy v. United States Bureau of Prisons, No. 2:19-CV-59-RMP, 2019 WL 1441622, at

*2 (E.D. Wash. Apr. 1, 2019) (same).

       Petitioner's Petition is therefore subject to dismissal without prejudice. However, as the

Petition is dismissed without prejudice, after both the time has passed for the Attorney General to



                                                     4
issue a risk and needs assessment in July 2019 and Petitioner exhausted his administrative

remedies, he may refile his Petition.

IV.     Conclusion

        For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 18) is ADOPTED

as the order of the Court and Petitioner's petition for a writ of habeas corpus (Dkt. Nos. 1; 11) is

DISMISSED WITHOUT PREJUDICE.

                                   Certificate of Appealability

The governing law provides that:

       (c)(2) A certificate of appealability may issue ... only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable jurists

would find this Court's assessment of his constitutional claims debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4 1h Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met because reasonable jurists would not find it debatable that Petitioner

failed to exhaust his administrative remedies. Therefore, a certificate of appealability is DENIED.

       AND IT IS SO ORDERED.



                                                      Richard Mark Gergel
                                                      United States District Court Judge
April I tq 2019
Charleston, South Carolina




                                                     5
